Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I --- Claims 1-7, drawn to a semiconductor structure. It is classified in CPC symbol having subclass H01L, subgroups 23/5286.
Invention II --- Claims 8-20, drawn to a forming of a semiconductor structure. It is classified in CPC symbol having subclass H01L, subgroups 21/823871.
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Invention I, can be made by another materially different process, because the product of Invention I as recited in claim 1 does not require forming steps of “forming an interconnection groove penetrating the interlayer dielectric layer at a top of the source/drain doped region and a conductive via located at a bottom of the interconnection groove and penetrating the interlayer dielectric layer at a top of the power rail line, wherein on a projection surface parallel to the substrate, the interconnection groove extends across the power rail line, and a bottom of the conductive via exposes an entire top surface of the power rail line in the longitudinal direction; and filling the conductive via and the interconnection groove, and forming a power rail contact plug filled in the conductive via and a source/drain contact layer filled in the interconnection groove, wherein the power rail contact plug is in full contact with the top surface of the power rail line in the longitudinal direction, and the source/drain contact layer is in contact with the source/drain doped region” as recited in method claim 8 of  the Invention II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1). The inventions belong to different class/subclass.
2). The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898